Dissenting Opinion by
Watkins, J.:
I respectfully dissent. The question in this case was resolved in Com. ex rel. Golembewski v. Stanley, 205 Pa. Superior Ct. 101, 208 A. 2d 49 (1965). I believe that . . as a matter of legal policy, that it is detrimental to the welfare of an illegitimate child in the mother’s custody to award visitation privileges to the putative father.” The grant of such rights emphasizes and advertises to the community in general the illegitimacy of the child to the child’s detriment. It can, too, by this sanction of the creation of legal rights in a putative father, encourage the renewal of the meretricious relationship between the parties which cannot possibly contribute to the welfare of the child.
*406It is significant that onr legislature has eliminated tbe necessity of consent by putative fathers in adoption cases. Act of June 30, 1947, P. L. 1180, 1 P.S. 2.
There should be some certainty to the law so that the bar has definite guidelines. The theory of “stare decisis” has received a modern buffeting in many legal quarters and of course bad law should not remain in force because of errors in the past, but to change the concept of the law every other month makes a mockery of its majesty and a yo-yo of its practice.
Weight, J., joins in this dissent.